21




  OFFICE OF THE AIT-ORNEYGENERAL OF TEXAS
                   AUSTIN




                         d,ehotrlngbhthavmXd.
                          In the peNAlteat* Wlth-
                        laaal pardan. -she letter
                        t vfolated tiny law, but it
aoems ba ia ianableto bold.8 job aad he wys that
the boy is alax.lm to ga baok to the psnftentlary
Who oando 86uIthoutforieitiPg~a~qodtQae
and being 6&6lmB4laE a peuvle v~al&ator,and that
thakWpeopla    ofthobo~also      t&%nktbathewould
be betkr, o?? ii he x&ummd to the.gsniWat~.
                                                                  22

EoaevabLa.F.C. &&eve,    Page 0



          '&8x+Uald baa vrittea the Boati a letter
     dcubt&g tbat ho has the mthorlty to acaept
     the eea*Iotbe&vitbontbleparelebeingre-
     voked. Ivould ~etlIketokmv,tromthe
     letter8 herein, IS ytm oeuld 8110~8~tke fol-
     lovlng qlleotiorl6:
          ‘(1) JfaDthl.8defendCULt the rigkt to
     va;ve hli aendltionulpardon and have it can-
     selled and retuq to the peaitentia~ a8 a
     oonvl&i in goed &iandingthe same aa when the
     ooPaLtIcna1psrdtm vaw lerued?
          '(Q) Baa ~JIa-..
                        tfaid,:
                              the ppiaon warden.
     the           ta aewpt hir bat& ,in the peni-
           ruthodty~
     te&tImytlnder aimI%conditionawithout having
     the aonditlml pordcln 'hwrok6dP"     I
         U&m exemixietio~of the proolaviatlon
                                            ismy by Oov-
emoc OWaniel upon reuk+endabIon OS the goard of Pamlcnr and
?aPolefl,vsfind'tko am.dmngl~l
          'Sq.hb is goilty at any time of~any tie-
     aonduet.aPv$olatqn .of~thhs  ~lal?,
                                       .OPfor any
     other-za~~~~the~Oarerztor:rey  deem evffIolent
     '(~dUdQ&~      ftMtS.ROtknOWSI tC the boV~13%0@
     at:.
        the.t* o? tkIs.l ohmenuy) , tll.i.0
                                          con&It1on-
                  %ubjeot to ~revoaatlaa
     al~:pardoa:t,i                      at the @or-
     s~~~swlI8eiwtion, with or vltkout hea&&
     awthe @owemxo~may detacrine,    and the arid
     W. P;,.P&ker asy be, by older of the 00vernar,
     returned to and wllflned In tke pfmltentisry
     uutil the end oi hie mentaneo."
            The abow qu&qd language follovs otker oonditlona
 iaporeC'Ilr~t&e pre&amation~mmely that the aald Parker go to
-warIt, totally sbetaln fxws ~88 a? fntaxiceting liquors, etc.,
 nene of which appear to ~kavebeen consideredby you as violated
 by bin.

          5% authority 0T the executive power tr,grakt 0end.G
tlonal pardrms haa been.fullyeetabl$nhhed,Any besmmable own-
dition may ba impomd. ACSCOQ~&DOOof a ccndItiosrdL pardon Obr-
pies with It an aaae~tanoe of the aonditionsupon which the Par-
dap IS *ted;    ati it km been a&Id that wiles6 tke aondltiOPe
m   unmas~ble,    Illegal, lamral or lnwoseibleof PQFfOrtMaOes
    Eonovsble T. 0. mvs,    Page 3



    they are b%mUng. It Is sssenttal to the validity of a copdi-
    tloml pardon that lb be accepted by the psrson In whose favor
    It Is issued. When 80 aaeepted, however, the oendItlon8be-
    atme dU.ke bladlngtxponbothgrcmtorandgraatse.      31 Tex. JbF.
    %2:7, fl10; Xx pavte Frasle~, 91 @#ax.Or. I?.475, 239 S. U.
       .
             In the Frarier &se appears tbs r0mtqp
              ** + 0, Appsllant was a aonvlct, held In
        custody by constitutedautko+iy,    under senten
        Imposed by the uourts. (me Cfoverno,alon aould
        granthlmmGletrlwshI*       lltuatlon,az!d,the
        nllef   being on8 of grace spa not aonst+bfnt,
        ths grantor ootaZd impose therein ruah'sondltlons
        asbeubvfit,vIthiliboun&+osle~t~P
        Ror8llty. App&lunt v@s not mRpellsd to *aMlpt
         s.nypardonvhenoffend,but,If   oaebetendersd
        01th oondItlons and hs dld afmept, ths oonditlons
        bsasms sllke binding on both gnntqr and @-antee.
        It seems to be without ~ossfbls di@nat* that
        the~~maybe a stlpul~tlonfa snol:&rantasto
.       who OF what authodty msy be looks&to to deofde
        it say sondltlons laposod, be vIolate&%end* l.r
        thsm bs *UC& stlpulatlons,this part of the
        ~~~~eq~~yb~u~nboth~rtleawlth
                     In the QpAant oaae appd.lt4at ao-
        ospted n &doll vlthwndltIon*, and eentaln-
        lng a stlpuXatIonas‘to vho should decide when
        the aoadltlona were violated; raid stipulation
        belug In these vordrt

              “Zt th4 said IhParIer is gsllty al sn~ mls-
         oandtwt 0~ violation of t&e laws of t&l* state,
         OP than srlses allyother good and surfIcIeIlt
         na*om al the oplufon or the OoveFnor jodilfp
         lng him in doing ao, this pardon Is subjeat to
         be rsvoksd at the Qovernor8s dlsaret~lon.~

         ~18lathattheOQ*e~0~vas      a&reedaponb?the
         parties to the grant, as the sole arbiter when
         and what should be held n tenslnationa? the
         glmnt. Of vbat use OF avsll would 8 oourt
         hsa~lng or judgment be, vhen'it Is agreed uptm
         and vrltten into the doomsent as dealslve that
         vbatewerin the Qoveraolr*s opinion justlfles
Haorsble 9. d. Andmvs, Page 4


     hla shall be gnrrmd for rsvoe8tiaa.  Then
     1aluehIngbthetsrRsofthegraRtlthIah
     blnds the Qovernor to hess testimony pro and
     eon, oc vhfsh point8 out the route he.latlmt
     taks ia awiving at a ooxtalusioa   that the
     gwsntsehadtiolatsdthe lavorbeengtxil~o
     of tisaonduot,or done any other thing deemsd
     0i stltlh aBsraat*r by the Chief Xxeeut;ve a8
     to    mer it th e r ev0a 8t1 0n. * l   l.
             I+4 *,

           *~tooplnlo.nths     oomdltlone inpo8ed
     ~~gazdan.Sllllt~a~~mtven,lMiWer
     llleg8Xnw     fnmenl, and by aeoeptme    OP.
    '~hsboundh~elfto           sub&t to a gwwoar-
     tion when made by the Qovsliaarfar aoj eaqsss
     WhIuh; In tl-u?o~iaion ot.t&a lLatt.eP,juatiifsd
     such wtlon. hioh revooatlon eotid not and ~Md
     not dug to appellant hzs &tit  Q a lwlt &
     habeas ooFpu*,but vhen bpmght boilmethe
     eotwtsIn obsd%saaethentO.he has no ~~lght--
     and we mi power-40 go beyund the tombs &mod
     upon bs hia In Us        aoo&aass,     and W, the l&v-
    .srnor inhls grant.        of ssehpardon.w
          $08 also Rx pmtb Rsdwlns, 91 Tez. Ori R. 83, 236 8.
w. 96; Rx pata Bavsnpwt, ll0 Taxi- 0~. 8. 326, .7 S. Y. (Qd)
589, 60 A. L. a,.l40>.        ,..
           Twos ‘the language of the Fraeisr aase, auprs it mom
ale&r ‘that the Qovsnaiorwould byesuutelned,Ii he ahodd deter-
mine It to bs to Parksrlh intsmmst and the inten8t of roalsty
to choose to nvoks ths olsmsnsy sxtsndsd by,virtus af the oon-
dItloaalpssde& Tho.expresslem8  oontnlnediaathelbkerpra-
ol8mtfon ars not uterially at v8rIamm Baa thou u5ed by
attnezmor lt*ff In aWndIng       a amdttlml      pax-don to Pnssler.
             b.ths   rattar   n~‘stands,    howevea, the Ommaxor has
not seen fit to exowi.so hi8 pmmogatlvs to revoke the ahmoney
snd send Pwkm basicto ths penltent1aFy. me qu**tloItIS, an
Pa&w, having saseptsd the act of gram and memy an the part
of the ohIef sxeootlve of this State, and having sxeroisedhi8
oh4100 for Wdom  'byaceopting the pardon and laavfng th paaal
ln8tltutlonto whbh ha had boon 001PDitted. sow or later 76t hi8
ovqvhla)     de&Is   to rep&late     t&e tilexsmsy be sought and vhioh
was 0mdltbMlly        -ted?
                                                               25




          It is cur cpfnicn that clnoo Pa~kei accepted the
oondltIanal pmdcn vIth all of Ita tea-maand.acnditIcm, the
aholoe OS nvocaticn lies *XO~U*IV~~ wIthIm the dI8amtIon
of the Qoverno~; that suoh olamnoy onso aOOeptsd by a OQD-
riot aann& be a.fUnm%rdsvaIv*d an4 nulliiled bJ a ntsra
detexwlnatlonon the p8& of the convict that he had rather.
be Imarseratsd than aomply vith Its texms, folloved by vol-
untmy 8ummder.     liethewfom amver yaw tlmt question
in the neg8tIve.
          It foll~vs that the petitentla~ ltnthorltlsswould
have no authority to a*aept a OonvIot nturning to ths prison
undsrths air~tsn~es     outl.inedbypa\r,